Case 1:19-cv-01126-KD-B Document 24 Filed 09/17/20 Page 1 of 1                      PageID #: 116




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


  ADAM TYRONE DAVIS,                                :

          Plaintiff,                                :

  vs.                                               :   CIVIL ACTION 19-01126-KD-B

  CYNTHIA STEWART, et al.,                          :

          Defendants.                               :


                                             ORDER

        After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and no objections having been made, the Report and Recommendation of the

Magistrate Judge made pursuant to 28 U.S.C. § 636(b)(1)(B) and S.D. Ala. GenLR 72(a)(2)(R)

(doc. 16) is ADOPTED as the opinion of this Court.

        Accordingly, Plaintiff’s “Motion for Orders” (doc. 15) is DENIED.

        DONE and ORDERED this 17th day of September 2020.


                                      s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
